DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a mobile device wirelessly connected with a climate control system controller installed in a climate control system for a structure, 
the climate control system controller including a thermostat, 
the mobile device having a processor and memory configured to: wirelessly activate the climate control system controller to perform, in one or more predefined sequences, 
one or more predefined climate control functions to change climate in the structure, 
wherein the processor is configured to, in connection with wirelessly activating the climate control system, 
send heating and/or cooling signals to the climate control system controller, 
each heating and/or cooling signal specific to a potential wiring connection of the climate control system controller; 
receive wirelessly one or more signals indicative of temperature change in the structure in response to the sent heating and/or cooling signals, and indicating whether, 
and if so, how, climate in the structure is changed after wirelessly activating the climate control system controller; and based on the one or more received signals, 
determine, at the mobile device, whether the climate control system controller as configured at installation is accurately configured with system configuration parameters relative to the climate control system, 
the system configuration parameters specifying a type of equipment controlled by the climate control system controller, 
wherein the at least one processor is configured to, in connection with determining, at the mobile device, whether the climate control system controller as configured at the installation is accurately configured: based on the one or more received signals, 
determine an actual system configuration of the climate control system, wherein the processor is configured 2to, in connection with determining the actual system configuration of the climate control system, 
determine whether the received one or more signals are indicative of an expected response of the equipment controlled by the climate control system controller to the sent heating and/or cooling signals; 
compare the determined system actual system configuration of the climate control system with a user-specified system configuration obtained from the climate control system controller as configured at the installation of the climate control system controller; and 
when the determined actual system configuration of the climate control system does not match with the user-specified system configuration of the climate control system, 
determine that the climate control system controller is not accurately configured with the system configuration parameters relative to the climate control system.”
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a mobile device 2) installing a climate control system 3) a thermostat 4) predefined sequences 5) climate functions 6) wirelessly activating the system 7) switching from heating to cooling 8) switching from cooling to heating 9)  control signals 10) temperature changes 11) configuring parameters 12) comparing configurations 13) matching user specified configuration with system configurations. 
Subsequently, the Applicant Arguments/Remarks in respect to the Double Patenting Rejection of Claim(s) 1-22 is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 05/03/2022 Applicant Arguments/Remarks and 05/02/2022 Non-Final Rejection), the Applicant’s Arguments, newly submitted amended claims and the filing of the Terminal Disclaimer (05/03/2022) are persuasive and overcomes the Double Patenting Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-22 is/are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457